DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-6 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roe et al. (US 4,875,148) .

Regarding claim 1, Roe discloses an electrical system [e.g. fig. 2], comprising: a plurality of switch pairs [e.g. Q1-Q6], each switch pair having a high-side switch, a low-side switch, and a switch terminal [e.g. 30A/30B/30C] configured to be coupled to a motor [see at least background art/22 fig. 1]; gate driver circuitry [e.g. 37A-37C] coupled to each switch of the plurality of switch pairs; and a controller [e.g. 38] coupled to the gate driver circuitry, wherein the controller is configured to control the gate driver circuitry to provide a first set [e.g.Q1, Q2/Q3, Q4/Q5, Q6] of gate drive signals together with a second set [e.g. Q3, Q4/Q5, Q6/ Q1, Q2] of gate drive signals, wherein the first set of gate drive signals is phase-shifted [see at least figs. 2-5, specially Switch state table in Col. 4 and figs. 2,4-5] relative to the second set of gate drive signals. wherein the first set of gate drive signals includes a high-side gate drive signal [e.g. the gate signal of Q1/Q3/Q5] with a first duty-cycle [e.g. 50%] and a low-side gate drive signal [e.g. the gate signal of Q2/Q4/Q6] with a complementary duty-cycle relative to the first duty-cycle, and wherein the second set of gate drive signals includes a high-side gate drive signal with the complementary duty-cycle and a low-side gate drive signal with the first duty-cycle.

Regarding claim 3, Roe discloses the electrical system of claim 1, wherein the controller is configured to direct the gate driver circuitry to provide the first set of gate drive signals and the second set of gate drive signals to each of the plurality of switch pairs in different 120 degree intervals of a 360 degree control cycle, wherein the different 120 degree intervals are spaced from each other by 60 degrees [e.g. when choosing a start point of 120 degree interval of gate 
Regarding claim 5, Roe discloses the electrical system of claim 1, wherein the controller is configured to select the first duty-cycle and the complementary duty-cycle based on a target pulse-width modulation (PWM) frequency and a target performance parameter [e.g. duty cycle].

Regarding claim 6, Roe discloses the electrical system of claim 5, wherein the target performance parameter is one of a target winding current of the motor and a target voltage switching duty-cycle of the motor.
Regarding claim 17, Roe discloses a multiphase switching converter controller method [e.g. figs 1-5], comprising: generating [e.g. 37A/37B/37C fig. 2] a first set of gate drive signals; generating [e.g. 37B/37C/37A fig. 2] a second set of gate drive signals, wherein the first set of gate drive signals is phase-shifted relative to the second set of gate drive signals; providing the first set of gate drive signals to a first switch pair [e.g.Q1, Q2/Q3, Q4/Q5, Q6 fig. 2] of a three-phase inverter; and providing the second set of gate drive signals to a second switch pair [e.g. Q3, Q4/Q5, Q6/ Q1, Q2 fig. 2] of the three-phase inverter while the first set of gate drive signals are being provided to the first switch pair; wherein generating the first set of gate drive signals comprises: generating a first high-side control signal with a first duty-cycle [e.g. 50%]; and generating a first low-side control signal with a complementary duty-cycle [e.g. 50%] relative to the first duty-cycle, and wherein generating the second set of gate drive signals comprises: generating a second high-side control signal with the complementary duty-cycle; and generating a second low-side control signal with the first duty-cycle.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. (US 4,875,148) in view of Sato et al. (US 7,898,233).

Regarding claim 7, Roe discloses the electrical system of claim 5, except wherein the controller comprises a digital timer or counter configured to provide an up-down ramp with an upper threshold and a lower threshold, wherein the controller selects the first duty-cycle and the complementary duty-cycle based on the upper and lower thresholds, and wherein the upper and lower thresholds are selected based on a target voltage switching duty-cycle of the motor. However, Sato discloses a controller comprises a digital timer or counter [e.g. 325/1415/1425, Col. 3 lines 16-23 Sato] configured to provide an up-down ramp with an upper threshold and a lower threshold [see at least fig. 6 of Sato] , wherein the controller selects the first duty-cycle and the complementary duty-cycle based on the upper and lower thresholds, and wherein the upper and lower thresholds are selected based on a target voltage switching duty-cycle of the motor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roe in accordance with the teaching of Sato regarding a multiphase voltage regulator in order to provide flexible design [e.g. Col. 1 lines 56-60].

Regarding claim 19, Roe discloses the method of claim 17, except wherein generating the first set of gate drive signals and generating the second set of gate drive signals is based on a digital up-down timer or counter circuit, an upper threshold, and a lower threshold. However, Sato discloses generating the first set of gate drive signals and generating the second set of gate drive signals is based on a digital up-down timer or counter circuit [e.g. 325/1415/1425, Col. 3 lines 16-23 Sato], an upper threshold, and a lower threshold [see at least fig. 6 of Sato]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roe in accordance with the teaching of Sato regarding a multiphase voltage regulator in order to provide flexible design [e.g. Col. 1 lines 56-60].

Regarding claim 20, Roe discloses the method of claim 17, except wherein generating the first set of gate drive signals involves a first analog comparator with a triangular wave input and a first threshold input, and wherein generating the second set of gate drive signals involves a second analog comparator with the triangular wave input and a second threshold input. However, Sato discloses generating a first set of gate drive signals involves a first analog comparator with a triangular wave input and a first threshold input [see at least 315, fig. 6], and wherein generating a second set of gate drive signals involves a second analog comparator with the triangular wave input and a second threshold input [see at least 315, fig. 6]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Roe in accordance with the teaching of Sato .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 17 and 19-20 have been considered but are moot because the new ground of rejection rely on new reference, Roe et al. (US 4,875,148), which is not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments have changed the scope of claims 1 and 19-20. Accordingly, this action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207.  The examiner can normally be reached on M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842